DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 114 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.


Claim Objections
Claim 116 is objected to because of the following informalities:  
	As to claim 116, Examiner suggests -- wherein the [[one]] introductory --
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 316 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 316, the claim recites “the at least one configuration” which lacks antecedent basis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 114-117, 121, 297, 300-301, 307-309, 311, 315 are rejected under 35 U.S.C. 103 as being unpatentable over Newsome (US 6,533,419; of record) in view of Scott (US 10,849,547).
As to claim 114, Newsome teaches an ophthalmic testing system for administering an ophthalmic test to at least one eye of a subject (Newsome Figs. 1-3), the system comprising an optical system (Newsome Fig. 1) comprising at least one light source configured to emit and direct, onto the at least one eye of the subject, a bleaching light configured to bleach at least one photopigment of the at least one eye (Newsome Fig. 1 - 22; col. 4:40-50; col. 2:24-31; col. 5:14-20 - as discussed, bright flash of light blurs/obscures vision, as a result of “bleaching” the retina)1, and a stimulus light configured to stimulate the at least one eye after bleaching with the bleaching light (Newsome Fig. 1 - 19, 21; col. 4:33-40; col. 4:44-50), an electromechanical stimulus-response interface configured to receive a response from the subject that indicates recognition of the stimulus light (Newsome Fig. 1 - 20; col. 4:50-56),  one or more processors coupled to the optical system (Newsome Fig. 1 - 27; col. 4:50-52), a memory coupled to the one or more processors (Newsome Fig. 1 - 27; col. 4:50-61; col. 5:44-50), and one or more programs stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions that upon execution: provide the subject with introductory information (Newsome col. 5:10-14), providing a response via the electromechanical stimulus-response interface (Newsome col. 4:50-55), analyze the response received from the subject via the eletromechanical stimulus-response interface (Newsome col. 3:25-28; col. 4:50-61).
	Newsome does not specify providing the subject with one or more commands comprising at least one action of a fixating gaze, blinking, keeping the at least one eye 
	In the same field of endeavor Scott teaches ophthalmic testing by commanding the subject to fixate gaze, analyze the gaze fixation, and based on gaze fixation, provide guiding instructions to continue performing the gaze, or adjust the gaze, or amount of time remaining in the ophthalmic test (Scott Fig. 2 - audible countdown, fixation light turns on…pre-processing determines level of movement…if images have too much motion, red light is displayed…headset says “let’s try again”; col. 5:65-67; col. 6:1-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention since, as taught by Scott, such commands and analysis are well known in the art for the purpose of guiding a subject through an ophthalmic test and ensuring the gaze was properly fixated so as to successfully image (Scott col. 6:29-36).
	As to claim 115, Newsome in view of Scott teaches all the limitations of the instant invention as detailed above with respect to claim 114, and Newsome/Scott further teaches the at least one command comprises at least one natural language verbal message delivered to at least one of: before, during and after administration of the ophthalmic test (Newsome col. 5:10-13; Scott Fig. 2).
claim 116, Newsome in view of Scott teaches all the limitations of the instant invention as detailed above with respect to claim 114, and Newsome further teaches the introductory information comprises a message greeting the test subject (Newsome col. 5:10-14).
	As to claim 117, Newsome in view of Scott teaches all the limitations of the instant invention as detailed above with respect to claim 114, and Newsome/Scott further teaches the at least one or more commands comprises at least one of natural language, prerecorded audio, computer generated audio, visual command (Newsome col. 5:10-13; Scott Fig. 2).
	As to claim 121, Newsome in view of Scott teaches all the limitations of the instant invention as detailed above with respect to claim 114, and Newsome further teaches the ophthalmic test is a contrast sensitivity or visual acuity text (Newsome Fig. 1 - 19, 21; col. 4:40-61).
	As to claim 297, Newsome in view of Scott teaches all the limitations of the instant invention as detailed above with respect to claim 114, and Newsome further teaches the at least one action further comprises continuing to respond to the stimulus light (Newsome col. 4:50-61; col. 4:22-35).
	As to claim 300, Newsome in view of Scott teaches all the limitations of the instant invention as detailed above with respect to claim 114, and Newsome further teaches wherein the one or more programs further include instructions that, upon execution, notify a user monitoring the ophthalmic test of the status of the ophthalmic text (Newsome col. 4:50-61; col. 5:5-13; col. 5:44-48).
claim 301, Newsome in view of Scott teaches all the limitations of the instant invention as detailed above with respect to claim 114, and Newsome further teaches the processor is configured to store the response to the stimulus light in the memory for future analysis (Newsome col. 5:44-58).
	As to claim 307, Newsome in view of Scott teaches all the limitations of the instant invention as detailed above with respect to claim 114, and Newsome further teaches the introductory information comprises a natural language verbal message (Newsome col. 5:10-13).
	As to claim 308, Newsome in view of Scott teaches all the limitations of the instant invention as detailed above with respect to claim 114, and Newsome further teaches the introductory information comprises information regarding the ophthalmic test (Newsome col. 5:10-13).
	As to claim 309, Newsome in view of Scott teaches all the limitations of the instant invention as detailed above with respect to claim 114, and Newsome further teaches the introductory information comprises information regarding expected wait time until the ophthalmic test is administered (Newsome col. 5:10-13 - “ready” = expectation of no wait time).
	As to claim 311, Newsome in view of Scott teaches all the limitations of the instant invention as detailed above with respect to claim 114, and Newsome further teaches the introductory information comprises information regarding the ophthalmic testing system (Newsome col. 5:10-13).
	As to claim 315, Newsome in view of Scott teaches all the limitations of the instant invention as detailed above with respect to claim 114, and Newsome further 
	As to claim 316, Newsome in view of Scott teaches all the limitations of the instant invention as detailed above with respect to claim 114, and Newsome further teaches the at least one configuration comprises a length of the ophthalmic test (Newsome col. 3:39-50).
	As to claim 317, Newsome in view of Scott teaches all the limitations of the instant invention as detailed above with respect to claim 114, and Newsome further teaches wherein the one or more programs further include instructions that, upon execution modify at least one configuration of the ophthalmic testing system based on an analysis result of the subject’s response (Newsome col. 3:39-50; col. 4:40-50; col. 5:5-13-35).
	As to claim 318, Newsome in view of Scott teaches all the limitations of the instant invention as detailed above with respect to claim 114, and Newsome further teaches the at least one configuration comprises arrangement of at least one component of the ophthalmic testing system (Newsome col. 4:40-50 - e.g. changing letter).
	
Claims 120 are rejected under 35 U.S.C. 103 as being unpatentable over Newsome and Scott as applied to claim 114 above, and further in view of Jackson et al. (US 2007/0121071 - Jackson; of record).
As to claim 120, Newsome in view of Scott teaches all the limitations of the instant invention as detailed above with respect to claim 114, and Newsome further teaches comparing the ophthalmic test response to a baseline (Newsome col. 2:47-52), however Newsome does not specify the program compares the response to the baseline stored in memory.  In the same field of endeavor Jackson teaches an ophthalmic sensitivity testing device having a computer program that compares a response of the subject to a baseline (Jackson para. [0023]) and modified at least one configuration of the ophthalmic test based on the comparison results (Jackson para. [0023], [0026], [0027] - as discussed, a baseline bleaching protocol is determined, then based on the patient response, various methods to increase/decrease luminance levels and luminance timing are used to determine threshold and index factors of the patient’s dark adaptation).  It would have been obvious to one of ordinary skill in the  art before the effective filing date of the instant invention to use the program to compare results to a baseline and modify the test configuration since, as taught by Jackson, such automated computer techniques are well known in the art for the purpose of establishing dark adaptation through a series of increasing/decreasing luminance levels via a bleaching protocol (Jackson para. [0023], [0026], [0027]).

Allowable Subject Matter
Claims 310, 312-314, 319 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	As to claim 310, although the prior art teaches an ophthalmic testing system as detailed above with respect to claim 114, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 310, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 312, although the prior art teaches an ophthalmic testing system as detailed above with respect to claim 114, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 312, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 313, although the prior art teaches an ophthalmic testing system as detailed above with respect to claim 114, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 313, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 314, although the prior art teaches an ophthalmic testing system as detailed above with respect to claim 114, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 314, in such a 
	As to claim 319, although the prior art teaches an ophthalmic testing system as detailed above with respect to claim 120, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 319, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 13, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Flash_blindness